Citation Nr: 0204223	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  99-25 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
November 1969.

This appeal arises from a December 1998 rating decision of 
the Indianapolis, Indiana Regional Office (RO), which granted 
service connection for PTSD and assigned a 50 percent 
disability evaluation effective from the date of claim on 
June 8, 1998.

In regard to the instant claim for a higher evaluation for 
the service-connected PTSD, the United States Court of 
Appeals for Veterans Claims (Court) has held that, unlike in 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following an initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as the December 1998 rating action was the initial 
grant of service connection for PTSD, the Board will consider 
whether staged ratings should be assigned for the veteran's 
service-connected PTSD from June 8, 1998, the effective date 
assigned by the RO.  In this way, the Court's holding in 
Fenderson will be complied with in the disposition of the 
veteran's appeal. 


FINDING OF FACT

The veteran's PTSD has not been manifested by such symptoms 
as suicidal ideation or obsessional rituals which interfere 
with his routine activities; his speech has not been 
intermittently illogical, obscure or irrelevant; he does not 
suffer from near-continuous panic or depression which affects 
his ability to function independently, appropriately and 
effectively; he does not suffer from spatial disorientation 
and he does not neglect his personal appearance or hygiene.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a December 1998 rating decision of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, in an October 1999 statement 
of the case and an April 2000 supplemental statement of the 
case, the RO notified the veteran of all regulations relating 
to his claim for a higher evaluation for PTSD, informed him 
of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim for a higher rating.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has been provided a VA psychiatric examination, and a private 
psychiatric examination has been made a part of the record.  
He provided testimony at a March 2000 personal hearing at the 
RO.  In short, VA has fulfilled the duty to assist by aiding 
the veteran in obtaining medical evidence that relates to the 
level of impairment caused by PTSD.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2001).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).  In addition, a 
disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  

The veteran is presently assigned a 50 percent disability 
rating for PTSD under the provisions of Diagnostic Code 9411.  
A 50 percent rating is warranted when the disorder is 
manifest by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when the disorder is 
manifest by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

The highest available rating, 100 percent, is warranted when 
the disorder is manifest by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

Though not determinative, the Global Assessment of Function 
(GAF) scale provides guidance and illustrates the veteran's 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See 38 
C.F.R. § 4.125 (2001); Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A 31-40 score indicates 
"some impairment in reality testing or communication . . . 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood . . . ."  A 
41-50 score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ."  Finally, a 51-60 score indicates "moderate symptoms . 
. . OR moderate difficulty in social, occupational, or school 
functioning . . . ."  Id.  

On VA psychiatric examination in November 1998, the veteran 
was described as a married man who owned a music store.  The 
veteran's claims folder was available.  It was noted that the 
veteran had never been hospitalized for psychiatric care.  
Following service, the veteran went to school for two years, 
worked for a music shop for a year and then bought the music 
shop.  He had maintained the same job since that time.  The 
veteran reported intrusive thoughts about trauma in service 
which were becoming more frequent and vivid.  He was becoming 
more irritable and verbally aggressive toward his spouse and 
patrons at the shop.  The veteran reported that he had never 
become physically violent, but he felt he was almost to that 
point at times.  He denied an inability to recall important 
aspects of in-service trauma.  He felt detachment and 
estrangement from others.  He had difficulty staying asleep.  
His major complaint was irritability and outbursts of anger, 
which interfered with his job and social life.  He had 
difficulty concentrating and he often had others repeat what 
they said.  

On mental status examination, the veteran did not exhibit any 
impairment in his thought processes or communication; he did 
not have delusions or hallucinations; he did not exhibit 
inappropriate behavior; he was not suicidal or homicidal; he 
was able to maintain minimal personal hygiene and other basic 
activities of daily living; he was oriented to person, place 
and time; both short and long-term memory were intact on 
testing and there was only minimal concentration problems; he 
did not exhibit obsessive or ritualistic behavior; rate and 
flow of speech was relevant and logical; there were no panic 
attacks; he was not acutely depressed; he did have poor 
impulse control in dealing with his anger; he had chronic 
sleep disturbance; and there were no other associated 
symptoms.  It was opined that symptoms were severely 
impairing his relationship with spouse and children who were 
afraid of him, and moderately to mildly interfering with his 
job performance.  The highest GAF score in the last year was 
60 and a current GAF score of 55 was assessed.  

A November 1999 private psychiatric report indicates that 
after returning from service, the veteran was involved in 12 
different jobs as he could not tolerate other people making 
decisions for him.  He had been married for 25 years.  He 
reported that the marriage had been good although there had 
been some very rocky times.  He had always had a bad temper 
and things had grown worse in the last 4 or 5 years.  He 
experienced a lot of problems with nightmares and he was only 
able to sleep 2 to 3 hours a night.  He noted consuming 
increasing amounts of alcohol, which caused problems with his 
spouse and potentially interfered with his business.  Several 
employees were music teachers and his attitude had caused 
some problems with them.  It was clear that the veteran would 
be unable to work in a setting in which he was not the boss.  
He had been involved in individual therapy over the past 
year.  He had refused consideration of antidepressant therapy 
and had never been on medication in the past.  The veteran 
was unable to be demonstrative emotionally, he demonstrated a 
restricted range of affect and attempted to avoid thinking of 
Vietnam.  Upon returning home, he reports a daily routine of 
looking at his entire property with the bright lights of his 
car.  There were no manic symptoms and there were no clear-
cut obsessive compulsive symptoms outside of the compulsive 
checking behavior.  

On mental status examination, the veteran was alert, 
coherent, and rational in terms of speech.  He did 
demonstrate a restricted affect.  He was oriented times 
three.  He had above average intellectual functioning and 
memory was intact.  Thought processes were logical and 
sequential.  He tended toward irritability relatively easily.  
He denied suicidal or homicidal ideations.  There were no 
psychotic symptoms.  Judgment appeared to be somewhat limited 
and insight was present although limited.  A current GAF 
score of 32 was assessed with a highest score in the last 
year of 45.  The examiner thought that the veteran met the 
criteria for PTSD with symptoms at the 75 percent level due 
to impairment with family relations, with his rituals, 
problems with impulse control and temper, and problems with 
relationships at work.  He had become increasingly isolated 
and he no longer went to church.  He also demonstrated clear 
problems with authority which basically made him unemployable 
in any setting other than a self-employment setting.  

The veteran testified in March 2000 that he was receiving 
therapy 3 times a month; that the therapist asked the veteran 
to try medications, but that he was reluctant; that he 
suffered from stress with trouble controlling his anger; that 
he had lost business at his store in recent years; that 
playing the banjo offered release from symptoms; that he 
worked at least 55 to 60 hours a week; that he subcontracted 
with 20 teachers who handled 200 students a week (he had two 
people who worked the counters and two repairmen); and that 
he was active with veterans and veterans' groups.

The veteran is currently evaluated as being 50 percent 
disabled due to his PTSD symptomatology.  He contends that 
his symptoms have increased in severity, warranting the 
assignment of a higher evaluation.  The evidence, however, 
does not support this contention.  The veteran has neither 
alleged nor does the record show that he has ever suffered 
from suicidal ideation.  The VA examiner found that the 
veteran did not exhibit any obsessional rituals.  In November 
1999, it was reported that the veteran followed a daily 
routine of looking over his entire property upon returning 
home; however, it was further noted that there were no 
further clear cut obsessive compulsive symptoms.  Neither 
examiner noted any obsessive behavior which interfered with 
the veteran's routine activities such as his business.  There 
is no evidence that the veteran's speech was intermittently 
illogical, obscure, or irrelevant.  To the contrary, his 
speech was relevant and logical in November 1998, and in 
November 1999 his speech was described as being coherent and 
rational.  There is no evidence of near-continuous panic or 
depression which affects the veteran's ability to function 
independently, appropriately and effectively.  In fact, he 
has been married for more than 25 years and has owned and 
operated a music store for many years.  The record is clear 
that the veteran suffers from impaired impulse control.  He 
has reported being verbally aggressive toward family members, 
employees at his store, and customers.  Although he has 
exhibited 

unprovoked irritability, the veteran has never demonstrated 
periods of violence.  There is no evidence of spatial 
disorientation.  The veteran was oriented times three during 
both examinations.  In November 1998, it was noted that the 
veteran did not neglect his personal appearance and hygiene.  
The veteran has described and offered testimony regarding an 
increasing difficulty in adapting to stressful circumstances 
especially in relation to his work; however, the veteran has 
continued to maintain his position as the owner-operator of a 
music store where he works 55 to 60 hours a week.  In 
addition, he subcontracts with 20 teachers who handle 200 
students a week, and he employs four additional people in 
sales or repair capacities. 

It is significant that the veteran has never been 
hospitalized for a psychiatric illness.  Moreover, he has 
refused to even consider trying medications to help with the 
management of his psychiatric symptoms.  During his 
testimony, the veteran was dismissive when asked about 
seeking psychotropic assistance.  He has recently started 
individual therapy but has declined to participate in group 
therapy of any sort.  The examiner in November 1999 concluded 
that the veteran would be unable to work in a setting in 
which he was not the boss.  It was further indicated that the 
veteran was unemployable except for a self-employment 
setting.  A GAF score of 32 was assessed which represents an 
individual who is unable to work.  Considering the fact that 
the veteran currently operates, and has successfully operated 
a music store for many years, which requires him to deal with 
numerous customers and employees, the November 1999 GAF score 
of 32 is not consistent with the other facts of record.  On 
the other hand, a GAF score of 55 was assessed in November 
1998, which reflects moderate symptoms and an individual who 
has conflicts with peers or co-workers.  This description of 
disability appears far more representative of the veteran's 
situation.  He has reported to examiners and testified that 
he has emotional outbursts with employees and customers which 
have hurt his business.  These facts fit a GAF score of 55.  
The score of 32, representing one who is unable to work, 
clearly does not accurately represent the veteran's 
situation.  The Board gives little weight to this score 
because it is not consistent with the remainder of the 
record, including the November 1999 findings on clinical 
evaluation and the 

examiner's own assessment that the veteran remained 
employable, albeit in a self-employment setting.

In view of the above, the Board finds that the veteran does 
not meet the criteria for the assignment of a 70 percent 
evaluation for PTSD.  It has been contended that the symptoms 
shown on the November 1999 private examination show a 
markedly greater degree of disability as compared to the 1998 
VA examination.  Close review of these reports, however, 
fails to show a significant difference.  Most of the criteria 
necessary for the assignment of a 70 percent evaluation 
remained missing at the time of the November 1999 
examination.  His symptoms are best characterized by the 50 
percent rating.  In fact, throughout the pendency of this 
claim, there has never been a basis for the assignment of an 
evaluation in excess of 50 percent.  The preponderance of the 
evidence, therefore, is against the award of a higher rating 
at any point during the pendency of this claim.  See 
Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's PTSD has resulted in frequent 
hospitalizations.  In point of fact, the veteran has never 
been hospitalized.  This is true even though the veteran had 
never taken any psychotropic medication.  Moreover, while 
PTSD symptoms have resulted in interference with his 
employment, the veteran has successfully maintained his 
position as owner-operator of a music store.  He works at 
least 55 hours a week.  He has not reported losing time from 
work due to PTSD symptoms.  There is nothing in the record to 
suggest that the veteran's disability causes problems not 
contemplated by the pertinent rating criteria.  The Board 
therefore will not refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 50 percent for the 
service-connected PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

